Exhibit 12.1 REALTY INCOME CORPORATION STATEMENTS RE COMPUTATION OF RATIOS ( dollars in thousands ) Years ended December 31, 2009 2008 2007 2006 2005 Fixed charges: Interest $ 81,860 $ 90,083 $ 61,640 $ 48,893 $ 38,699 Amortization of fees 3,668 3,873 2,691 2,470 2,250 Interest capitalized 5 92 993 2,184 1,886 Fixed charges $ 85,533 $ 94,048 $ 65,324 $ 53,547 $ 42,835 Income from continuing operations $ 122,133 $ 115,427 $ 123,778 $ 102,227 $ 84,717 Plus fixed charges 85,533 94,048 65,324 53,547 42,835 Less interest capitalized (5 ) (92 ) (993 ) (2,184 ) (1,886 ) Earnings from continuing operations before fixed charges $ 207,661 $ 209,383 $ 188,109 $ 153,590 $ 125,666 Divided by fixed charges $ 85,533 $ 94,048 $ 65,324 $ 53,547 $ 42,835 Ratio of earnings from continuing operations to fixed charges 2.4 2.2 2.9 2.9 2.9 Ratio of earnings from continuing operations to combined fixed charges and preferred stock dividends 1.9 1.8 2.1 2.4 2.4 Preferred stock dividends $ 24,253 $ 24,253 $ 24,253 $ 11,362 $ 9,403
